NOTE: This order is nonprecedentia|.
United States Court of Appea|s for the Federa| Circuit
2010-3048
SUSAN |V|. BARELA,
Petitioner,
V.
lVlER!T SYSTEN!S PROTECT|ON BOARD,
Respondent.
Petition for review of the |Vlerit Systems Protection Board
in case no. DC1221090641-W-1.
ON MOTlON
0 R D E R
The Depaitment of the Navy moves to reform the official caption to designate the
iV|erit Systems Protection Board as the respondent The Department also moves for an
extension of time untii 21 days from date of t"i|ing this order for the respondent to tile its
brief.
F’ursuant to 5 U.S.C. § 7703(a)(2), the Board is designated as the respondent
when_the Board's decision concerns the procedure or jurisdiction of the Board The
deciding agency is designated as the respondent when the Board reaches the merits of
the underlying case
|n this case, the Board dismissed the appeal for lack of jurisdiction Thus, the
Board is the proper respondent.
According|y,

lT iS ORDERED Tl-lAT:
(1) The motion is granted. The revised ofHcia| caption is reflected above
(2) The Board’s brief is due within 21 days of the date of filing of this order
FOR THE COURT
l1AR 31 2019 151 Jan Horba1v`
cc:
s2O
”f5ateW  jt Jan Horbaly
C|erk
Susan M_ Barela
Karen Goff, Esq.
lV|ichae| Carney, Esq. (copy of petitioners informal brief enclosed)
U.S. C0UR'FBl|5El?PEALS FOR
THE FEDERAL C|RCU|T
l‘1AR 31 2010
.|AN HORBALY
CLERK
2010-3048 2